Citation Nr: 1133832	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  95-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a psychiatric disorder (major depression and bipolar disorder) prior to January 20, 2005, a rating higher than 50 percent as of that date, and a rating higher than 70 percent since March 29, 2006.

2.  Entitlement to an initial compensable rating for impingement of the left shoulder prior to March 30, 2006, and a rating higher than 20 percent since August 1, 2006.

3.  Entitlement to an effective date earlier than December 14, 1992, for the grant of service connection for the major depression and bipolar disorder.

4.  Entitlement to an effective date earlier than March 29, 2006, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from February 1981 to February 1985.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In essence, the Veteran appealed initial ratings assigned following the granting of service connection for a psychiatric disorder and left shoulder disorder, as well as the effective dates assigned for the award of service connection for his psychiatric disorder and TDIU.

In May 2004, the Veteran testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  Thereafter, the Board remanded this case in December 2004 and again in May 2008 for further development.

The Veteran was granted a TDIU effective March 29, 2006.  He filed an appeal for an earlier effective date for this award.  By virtue of this decision, however, the Board is granting a 100 percent schedular rating for his service-connected psychiatric disorder retroactive to December 14, 1992, coinciding with the supposed date of receipt of his claim for this disability.  But he also has a claim on appeal for an effective date earlier than December 14, 1992, for the grant of service connection for his psychiatric disorder, so there remains the possibility of his TDIU also preceding that date (i.e., being even earlier than December 14, 1992).

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the issuance by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

The Veteran already was deemed entitled to SMC from June 15, 2006 to August 1, 2006, under 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. § 3.350(i), on account of the impingement of his left shoulder - his minor shoulder, rated as 100-percent disabling (under 38 C.F.R. § 4.30) and additional service-connected disabilities (namely, his psychiatric and low back disorders) independently ratable at 60 percent or more during that intervening period.

Additional development is still needed, however, before the Board can determine whether the Veteran is entitled to an effective date earlier than December 14, 1992, for the grant of service connection for his psychiatric disorder and whether he is entitled to a TDIU before that date, keeping in mind again that the 100 percent schedular rating he is receiving in this decision for his psychiatric disorder is being made retroactively effective from December 14, 1992.  The Board is remanding these claims to the RO via the Appeals Management Center (AMC) for this necessary additional development and consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disorder has rendered him unemployable since at least December 14, 1992.

2.  The Veteran is right-hand dominant (right handed), so the impingement affecting his left shoulder concerns his minor shoulder.

3.  His left shoulder and arm had 15 degrees of abduction in December 1992, normal abduction in August 1996, and 90 degrees of abduction on March 30, 2006, with pain-free motion to 80 degrees of abduction.


CONCLUSIONS OF LAW

1.  The criteria are met for a 100 percent schedular rating for the psychiatric disorder at least dating back to December 14, 1992.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.16(c), 4.125-4.132 (1996 & 2010), Diagnostic Code 9206 (1996).

2.  The criteria also are met for an initial 30 percent rating for the impingement of the left shoulder as of December 14, 1992, but not for a rating higher than 20 percent at any time since that date, starting in August 1996 - except for when the Veteran had a temporary 100 percent convalescent rating for this disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA has satisfied its duties to notify and assist the claimant with the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since the Board is granting a 100 percent rating for the Veteran's service-connected psychiatric disorder - which is the highest possible rating - retroactively effective from the initial grant of service connection (December 14, 1992), there is no need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the VCAA as they concern this claim.

And as for the claim concerning the ratings for the left shoulder disability, since this claim concerns the "downstream" issue of the propriety of the initial ratings assigned following the granting of service connection for this disability, VA is not obligated to provide additional notice concerning this downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Instead, the provisions of 38 U.S.C.A. § 7105(d) required VA to provide a statement of the case (SOC) if this disagreement was not resolved.  And the RO provided this necessary SOC in January 2010 addressing this downstream element of this claim, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning higher initial ratings for this left shoulder disability.  So no further notice is required.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

In any event, although not required, a February 2008 letter from the RO to the Veteran notified him of what evidence was required to substantiate his claim for higher initial ratings and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a notice error in either timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  Neither he nor his representative has made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim concerning the propriety of the initial ratings assigned for his impingement of the left shoulder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as potentially relevant.  Pursuant to the Board's December 2004 remand, his left shoulder was examined by VA for compensation purposes in March 2006.  The findings from that examination, along with the other evidence in the file, provide the information needed to properly rate his left shoulder disability such that additional examination is not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  The mere passage of time does not necessitate having him reexamined, especially since there is sufficient evidence already in the file to at least assign a higher rating - albeit not the highest possible rating - for the initial period at issue.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).


The Veteran also indicated he was receiving Social Security Administration (SSA) benefits based on disability.  But when the RO requested these records, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), this other Federal agency indicated it had no records on file concerning him because he was not entitled to SSA benefits.  Therefore no further attempt to obtain these records is required because any such additional attempt necessarily would be to no avail and therefore futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) and (e).

II.  Entitlement to Higher Initial Ratings for the Psychiatric Disorder (Major Depression and Bipolar Disorder)

On December 14, 1992, the Veteran filed a claim for service connection for a psychiatric disorder.  The RO denied his claim in a July 1994 rating decision on the premise that there was no medical evidence then of record indicating his psychiatric disorder was secondary to his service-connected lumbosacral strain.  He appealed that decision by filing a timely notice of disagreement (NOD) in September 1994 and, after receiving a SOC in January 1995, by also filing a timely Substantive Appeal (VA Form 9) in February 1995.

During the pendency of the appeal, additional medical evidence was received indicating the Veteran's psychiatric disorder was directly related to his service and secondary to his service-connected lumbosacral strain.  As a result, the RO issued an August 2007 decision granting service connection for major depression and bipolar disorder and assigning an initial 10 percent rating retroactively effective from December 14, 1992, the date the RO determined it had received this claim.  The Veteran received a higher 50 percent rating as of January 20, 2005, and an even higher 70 percent rating as of March 29, 2006.  His appeal is for higher initial ratings for this psychiatric disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals his initial rating, VA must consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal).  In assigning these different ratings at the times indicated, this amounted to a staging of his ratings.  So the Board need only determine whether this was an appropriate staging.

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

At the time the Veteran's claim was filed, major depression/bipolar disorder was evaluated using criteria from the general rating formula for psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).  Under this formula, a 100 percent disability rating was assigned:  (1) where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, (2) where there existed totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or (3) where the individual was demonstrably unable to obtain or retain employment.  Id.  Each of the above three criteria provided an independent basis for granting a 100 percent schedular rating.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations for the evaluation of psychiatric disabilities, effective as of November 7, 1996.  The Board is generally required to evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations when such criteria change during the course of an appeal.  The revised criteria, however, if more favorable to the claim, only may be applied prospectively (not retroactively), so only as of their effective date absent express indication to the contrary.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

But, as will be discussed below, since the Board finds that the Veteran's psychiatric disorder warrants a 100 percent schedular rating under the former criteria since the initial grant of service connection, a discussion concerning the application of the new criteria is unnecessary.  See VAOPGCPREC 3-2000 (stating the Board may apply the prior regulation to rate the Veteran's disability for periods both preceding and subsequent to the effective date of the regulatory change if more favorable to his pending claim).

Because evidence in the file establishes the Veteran was unemployable, meaning incapable of obtaining and maintaining substantially gainful employment on account of his psychiatric disorder, at least since the purported first filing of his claim on December 14, 1992, he is entitled to a 100 percent schedular rating for this disability at least back to that filing date.  See again Johnson, 7 Vet. App. at 97-99.

The Veteran has received diagnoses of various psychiatric disorders other than major depression and bipolar disorder - namely, also of posttraumatic stress disorder (PTSD), dysthymia, psychological factors affecting physical condition, and a personality disorder not otherwise specified (NOS).  And since no mental health care provider or anyone else qualified has separated or differentiated the effects of the Veteran's service-connected major depression and bipolar disorder from these other psychiatric disorders that have not been deemed service connected, the Board must resolve this doubt in his favor (see 38 C.F.R. §§ 3.102, 4.3) and in so doing presume that all psychiatric-related symptoms are part and parcel of his 
service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Moreover, that being said, the Board finds that the Veteran's service-connected psychiatric disorder has rendered him incapable of obtaining and maintaining substantially gainful employment since at least December 14, 1992.  Records concerning this issue of employability show he stopped working at the U.S. Postal Service in July 1991, so the preceding year.  The first medical opinion in the file addressing the issue of his employability is in a February 1994 VA examination report.  Following review of the claims file and a mental status evaluation, this VA examiner diagnosed psychological factors affecting a physical condition and a personality disorder, NOS.  This examiner then said he had doubt about the Veteran's ability to perform in any employment capacity, even on a limited basis, since he appeared "incapacitated both occupationally and medically."  This opinion indicates he was demonstrably unable to obtain or retain employment due to his psychiatric disability.

In addition to this opinion, the VA examiner also assigned the Veteran a Global Assessment of Functioning (GAF) score of 30, also noting the highest GAF score over the then past year was 40.  This is particularly noteworthy because a GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  The even lesser GAF score in the 21-30 range indicates the Veteran's behavior is considerably influenced by delusions or hallucinations or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  In other words, the GAF scores assigned by that VA examiner clearly indicate the Veteran was unemployable even in 1994 and perhaps even since 1991 when he reportedly had last worked for the U. S. Postal Service.

A contemporaneous March 1994 letter from P.S., M.D., the Veteran's then treating psychiatrist, provides similar findings and conclusions.  This doctor explained that the Veteran's psychiatric disability was total and permanent with regards to future employment.  This opinion is indeed tantamount to saying the Veteran was demonstrably unable to obtain or retain employment due to his psychiatric disorder.  


More recently dated evidence in the file further confirms this conclusion and shows the Veteran's circumstances have not changed for the better.

In particular, a March 2002 VA examination report lists a diagnosis of PTSD and includes a medical opinion that it is unlikely the Veteran will be employable because he is incapable of functioning in any work setting at the present time.  Similarly, a March 2006 VA examination report lists a diagnosis of bipolar disorder, unspecified, and includes a medical opinion that the Veteran is "unemployable due to mood fluctuation, severity of affective symptoms, poor impulse control, limited insight, tendency toward violence and explosiveness, poor interpersonal interactions, taking antipsychotic with symptoms breakthrough, poor hygiene, questionable decision-making (driving but gets lost and confused and feels it is acceptable to drive), paranoid and persecutory ideas, sleep impairment, and physical symptoms which are ongoing and which interfere with his affective problems."  

Thus, in light of these opinions affirming the Veteran is demonstrably unable to obtain or retain employment due to his psychiatric disorder, and has been since at least his December 14, 1992 filing, the evidence clearly supports assigning a higher 100 percent schedular rating for this disorder since at least that date.

III.  Entitlement to Higher Initial Ratings for the Left Shoulder Impingement

The Veteran's December 14, 1992, claim also included his petition to reopen his claim for service connection for a left shoulder condition.  This was considered a petition to reopen because this claim previously had been denied by the RO in a June 1985 rating decision.  And since he had not appealed that earlier decision, it had become final and binding on him based on the evidence then of record, in turn requiring new and material evidence to reopen this claim.  See 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.


The July 1994 rating decision on appeal also denied this claim for service connection for a left shoulder condition on the premise that this condition, instead, was the result of a then recent civilian work-related injury and/or motor vehicle accident.  It appears the RO had reopened the claim on the basis of new and material evidence, but had then denied the claim on its underlying merits.

Following an appeal, however, the RO eventually granted service connection for impingement of the left shoulder.  In an August 2007 decision, the RO assigned a staged rating for this disability.  The RO explained that "the effective date, December 15, 1994, is the date we received your reopened claim, as you continuously prosecuted the prior claim."  This appears to be a typographical error since the claim instead was received on December 14, 1992.  Therefore, the Board finds that the effective date for the initial grant of service connection, in actuality, is December 14, 1992.

The Veteran initially had a 0 percent rating for this left shoulder disability until it was increased to 20 percent as of March 30, 2006.  He received an even higher 100 percent rating (temporary total convalescent) as of June 15, 2006, under the provisions of 38 C.F.R. § 4.30.  His prior 20 percent rating resumed as of August 1, 2006.  So he already has what amounts to a "staged" rating.  See again Fenderson, 12 Vet. App. at 125-26.  The Board therefore need only consider whether he was entitled to higher ratings during the times, i.e., stages, when he did not have that temporary total convalescent rating.

The RO rated the Veteran's left shoulder impingement under DC 5203, for dislocation of the clavicle or scapula.  It does not appear, however, that his left shoulder disability involves such a dislocation.  See Butts v. Brown, 5 Vet. App. 532 (1993) (indicating the choice of DC should be upheld only if it is supported by explanation and evidence).  But see, too, Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC by a VA adjudicator must be specifically explained).


In any event, however, since the Board finds that this disability warrants an initial 30 percent rating under DC 5201, which pertains to limitation of motion of the arm and shoulder, and since even the lesser 20 percent rating is the maximum rating provided under DC 5203, the Board need only consider DC 5201.

The Veteran is right-hand dominant, which means that his service-connected left shoulder disability is affecting his minor shoulder and arm.  Under DC 5201, a 20 percent rating is assigned when motion of either arm (major or minor) is limited to the shoulder level, which is essentially 90 degrees of abduction, or where the minor arm is limited to midway between the side and shoulder level, which is essentially 45 degrees of abduction.  A maximum 30 percent rating is assigned when the minor arm is limited to 25 degrees from the side.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Applying these criteria to the facts of this case, the Board finds that the Veteran's left shoulder impingement meets the criteria for an initial 30 percent rating for the period prior to March 30, 2006.  He was never afforded a VA examination during this initial period to assess the severity of his right shoulder disability (rather than its etiology) since at the time he was still trying to establish his underlying entitlement to service connection for his left shoulder disorder.  The Board therefore must look to other evidence in the file that may shed light on the appropriate rating for this initial period.

A December 1992 VA examination report, so from the same month that he filed his petition to reopen this claim, indicates his left arm had only 15 degrees of abduction.  This finding, alone, warrants assigning the maximum 30 percent rating under DC 5201.  But a subsequently dated August 1996 VA outpatient treatment record indicates his left shoulder had full range of motion, so much greater range of motion than was indicated during that prior VA examination.  And although the specific findings regarding his range of motion during that outpatient testing were not documented in degrees, the notation of "full" range of motion suggests he had 180 degrees of abduction.  See 38 C.F.R. § 4.71, Plate I.

The Veteran therefore is only entitled to the 30 percent rating under DC 5201 initially, inasmuch as on all occasions since he has not had sufficient limitation of motion in this shoulder - even considering any associated pain or the other factors discussed in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, to warrant assigning a rating higher than 20 percent for this disability.  So, in effect, the Board is confirming his rating should be staged, just that it should not be staged as the RO indicated.

At no time since that December 1992 VA examination (when he had limitation of motion to an extent warranting a 30 percent rating), other than when he had the temporary 100 percent convalescent rating under 38 C.F.R. § 4.30, has the Veteran's left shoulder disability met the requirements for a rating higher than 20 percent.  In other words, except for these occasions, the Board finds that the range of motion of his left arm and shoulder had not been limited to 25 degrees of abduction (i.e., as measured from his side).  As mentioned, he had normal, i.e., 180 degrees of abduction in August 1996, but also 90 degrees of abduction in March 2006, which, though considerably less, still does not entitle him to a rating higher than 20 percent under DC 5201.  The March 2006 VA examination report also notes that, while repetitive movements caused pain, he had pain-free motion from 0 to 80 degrees of abduction, and he was able to passively abduct his left arm to 110 degrees.  So he did not have sufficient limitation of motion, even considering the effect of his pain on his range of motion, to in turn sufficiently reduce it so as to warrant assigning a rating higher than 20 percent under DC 5201.  See again 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca, 8 Vet. App. at 204-06.

Additionally, there is no other basis for assigning a disability rating greater than 20 percent under any other code provision.  In particular, a disability rating greater than 20 percent is not warranted under DC 5200, which pertains to ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  At no time, however, has the Veteran's left arm or shoulder been described as ankylosed.  Indeed, to the contrary, the March 2006 VA examination report notes that motion was possible in every direction.

So, in conclusion, the Board finds that the evidence supports the assignment of an initial 30 percent rating for the Veteran's left shoulder disability under DC 5201 as of December 14, 1992.  This initial rating, however, is reduced to 20 percent as of August 1996 since he reportedly had normal shoulder abduction when reexamined in the VA outpatient clinic that month.  This 20 percent rating will remain in effect until June 15, 2006, when he received the temporary 100 percent convalescent rating under 38 C.F.R. § 4.30, and will resume as of August 1, 2006, upon termination of that temporary total convalescent rating.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010) (The procedural protections of 38 C.F.R. § 3.344, regarding the stabilization of disability evaluations, are inapplicable when the Board is retroactively assigning staged ratings).  See also O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (Neither 38 U.S.C. § 5112(b)(6) nor 38 C.F.R. § 3.105(e), regarding effective dates and notice required for reductions, apply in the context of the assignment of a staged rating by the Board were the Veteran's disability rating is not reduced, for any period of time, to a level below what was in effect when the matter was appealed to the Board).



ORDER

A higher (and maximum possible) 100 percent schedular rating is granted for the major depression and bipolar disorder, retroactively effective as of December 14, 1992, subject to the laws and regulations governing the payment of VA compensation.

A higher 30 percent initial rating also is granted as of December 14, 1992, for the impingement of the left shoulder, also subject to the laws and regulations governing the payment of VA compensation; however, as of August 1996, a 20 percent rating is assigned for this disability and continues for all times since, except for when the Veteran had a temporary 100 percent convalescent rating for this disability.


REMAND

Additional evidentiary development is needed before the Board may properly adjudicate the Veteran's remaining claims for an effective date earlier than December 14, 1992, for the grant of service connection for his psychiatric disorder and concerning whether he resultantly also is entitled to an earlier effective date for his TDIU, meaning earlier than December 14, 1992 since, as indicated, the Board is assigning the highest possible 100 percent schedular rating for his psychiatric disorder as of that date.

As concerning both of these remaining claims, there appear to be outstanding records that need to be obtained from the U.S. Department of Labor and the U.S. Postal Service.  He has been in receipt of Workers' Compensation since August 1991, when he went on disability retirement from the U.S. Postal Service.  The duty to assist includes an attempt to obtain these records since they may be relevant to his earlier effective date claims.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the record could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA's duty to assist specifically includes requesting information from other Federal departments or agencies).  Records from the U.S. Postal Service and records associated with Workers' Compensation claims filed with the U.S. Department of Labor's Office of Workers' Compensation Programs (OWCP) fall under the term "records in the custody of a Federal department or agency" in 38 C.F.R. § 3.159 (c)(2).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain copies of any OWCP determinations pertaining to a Federal workers' compensation claim filed by the Veteran, as well as any copies of the records on which such determinations were based.  If these records are unavailable or the search for these records otherwise yields negative results and further attempts to obtain these records would be futile, then this must be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Also obtain copies of any records from the U.S. Postal Service concerning the circumstances surrounding the Veteran's retirement because of disability.  Again, if these records are unavailable or the search for these records otherwise yields negative results and further attempts to obtain these records would be futile, then this must be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (e)(1).


3.  Then readjudicate these earlier effective date claims in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


